Wyly, J.
This is an application for mandamus to compel the judge of the Superior District Court -to grant a suspensive appeal from the *548judgment dismissing relator’s injunction suit where the matter in dispute exceeds five hundred dollars.
The right to an appeal is protected by the constitution, and the judge has no right to refuse it, however indifferent or baseless the demand on the merits may be.
To'determine the present inquiry, we can not look into the case and say whether or not the judge erred in sustaining the exception to the jurisdiction of his court. That question will arise, perhaps, when the case is examined on appeal by this court.
The sole question now is whether relators are entitled to a suspensive appeal, and to this question there is but one answer: It is a final judgment, and the matter in dispute exceeds five hundred dollars; therefore an appeal, suspensive or devolutive, will lie at the option of appellants on complying with the requirements of the law.
It is therefore ordered that the mandamus herein be made peremptory.